DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 03/16/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amendment to claim 18 obviates the informality leading to the 12/23/2020 objection to the claim. The examiner agrees and withdraws the objection.
Applicant argues new matter related to the plurality of wire loops encircles the compressor wheel or the rotating structure overcomes the anticipation rejection of claims 1 and 18. Regarding this assertion, please see the rejections under 35 USC § 112(a) written description and 35 USC § 102 below.
Applicant argues that the amendments place claims 9 - 17 in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Turbocharger Shaft Wobble Sensor.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 - 8 and 18 - 21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Amended claims 1 and 18 generally assert the wire loops encircle the compressor wheel or the rotating structure. The applicant alleges the limitation is supported by figs. 7-9 and ¶ 0029, however the examiner believes this limitation is not supported by the original disclosure. Figs. 7-9 do not explicitly depict the wire loops encircle the compressor wheel, and ¶ 0029 describes the health sensor is in the proximity of the compressor wheel and may be mounted to the wall of the compressor inlet. Dependent claims 2-8 and 18-21 are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worden (US 20130073172; Worden”).

Regarding claim 1, Worden discloses, in figures 1-5, a turbocharger (T) for a machine (10), comprising: a turbine section (¶ 0020, Worden’s enclosure, shaft and drive wheel are part of the turbine section), including a turbine housing (not enumerated, see figure 1) and a turbine wheel (15); a compressor section (¶ 0021, Worden’s enclosure, shaft and compressor wheel are part of the compressor section) including a compressor housing ((30), see figure 1) and a compressor wheel (20) with a plurality of blades (24); a shaft (22) rotatably coupling the turbine wheel (15) and the compressor wheel (20); one or more bearings (¶ 0021, “bearings”) associated with the shaft (22); and a health sensor (50) mounted to the compressor section (see figure 1) and including a plurality of wire loops ((54, 55), ¶ 0034, Worden’s detector include “multiple sacrificial wires having different lengths”), the plurality of wire loops (see previous comment) being consecutively broken upon impact with the blades (24) of the compressor wheel (20) or 

Regarding claim 18, Worden discloses, in figures 1-5, a method of determining a wear condition (¶ 0007) of a turbocharger (T) of a machine (10) using a health sensor (50), the turbocharger (T) including a compressor housing ((30), see figure 1) and a compressor wheel (20) with a plurality of blades (24), the health sensor (50) being mounted to a compressor section (¶ 0021, Worden’s enclosure, shaft and compressor wheel are part of the compressor section) and including a plurality of wire loops ((54, 55), ¶ 0034, Worden’s detector include “multiple sacrificial wires having different lengths”), the method comprising: determining a number of the wire loops (see previous comment) broken by impact with the blades (24) of the compressor wheel (20) or with a rotating structure (¶ 0026, “foreign object”) of the turbocharger (T)as the turbocharger (T) wears over time (¶ 0034, Worden’s “multiple sacrificial wires… may be used to detect progression of blade instability at the compressor wheel”); determining a wear condition of the turbocharger (T) based on the number of wire loops broken (¶ 0031-0033, Worden’s controller logs engine characteristics including severity of faults); and outputting a signal (¶ 0030, “activating a warning signal”) indicating the wear condition of the turbocharger to an 

Regarding claim 19, Worden discloses, in figure 5, outputting (¶ 0030, “activating a warning signal”) the signal indicating the wear condition (¶ 0031-0033, Worden’s controller logs and transmits engine characteristics including severity of faults) of the turbocharger (T) via a telematics router (¶ 0032, “communications system”).
Examiner notes that the limitation: “for display at external electronic devices… the external electronic devices including an electronic device of a dealer of the machine, an electronic device of a manufacturer of the machine, and an electronic device located at a worksite office of the machine” is an intended use type statement. Applicant is reminded that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding claim 20, Worden discloses, in figure 5, the signal (¶ 0030, “activating a warning signal”) indicative of the wear condition (¶ 0031-0033, Worden’s controller logs and transmits engine characteristics including severity of faults) of the turbocharger (T) is a signal indicating a percent remaining service life of the turbocharger (¶ 0030-31, examiner notes once Worden’s detector senses a deviation of the compressor wheel, the controller performs remedial actions including activating a warning light and derating the turbo charger, the examiner asserts Worden’s derating demonstrates the turbo charger has zero percent life remaining without service).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 4 and 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Worden (US 20130073172; Worden”) as applied to claim 1 above, and further in view of Eyraud (US 20030020496; “Eyraud”).

Regarding claim 2, Worden fails to explicitly disclose each loop includes an abradable coating.
Eyraud teaches, in figures 3-4, each of the wire loops (20a-e) include an abradable coating ((10, 12) ¶ 0027, Eyraud’s probe is abraded by the end of rotating blades, the examiner construes Eyraud’s half-cylinders and circuit board to surround and coat the conductors of circuit) that abrades away upon impact (see previous comment) with the compressor wheel (20) or the structure (24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eyraud’s scheme of manufacturing a circuit capable of abrading to instruct Worden how to construct a rigid, sacrificial circuit of equally spaced conductive loops. Doing so provides a predictable solution, with a reasonable expectation of success.

Eyraud teaches, in figures 3-4, the health sensor (7) includes a printed circuit board (12) (PCB) with the plurality of wire loops (20a-e) attached thereto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eyraud’s scheme of manufacturing a circuit as a printed circuit board to instruct Worden how to efficiently construct a circuit of equally spaced conductive loops. Doing so provides a predictable and cost effective solution to mass produce a circuit.

Regarding claim 4, Worden and Eyraud disclose, in Worden’s figures 4-5, the health sensor (Worden (50)) is configured to transmit signals indicative of the number of wire loops broken (¶ 0034, Worden’s controller receives feedback from multiple wire loops that indicate the progression of blade instability) to an electronic control module (ECM) (Worden (60)) of the machine (Worden (10)).

Regarding claim 6, Worden and Eyraud disclose, in Worden’s figures 1-4, the wire loops ((54, 55), ¶ 0034, Worden’s detector include “multiple sacrificial wires having different lengths”) are consecutively broken (¶ 0034, Worden’s “multiple sacrificial wires… may be used to detect progression of blade instability at the compressor wheel”, examiner notes Worden’s wires of increasing length extend into the clearance to provide progressively earlier detection of blade instability) by impact with the blades (24) of the compressor wheel (20), and wherein the health sensor (50) is mounted to the compressor housing (30).



Regarding claim 8, Worden and Eyraud, as combined in claim 4, fail to disclose the wire loops and arranged as a resistive ladder.
However, Eyraud further teaches, in figure 3, the plurality of wire loops (20a-e) are arranged and connected in a resistive ladder (see figure 3), and wherein breakage of each of the wire loops (20a-e) is detected by the health sensor (7) as a change in resistance (¶ 0014 and 0031, Eyraud uses resistors with equal values and determines the impedance of the resistive network after blades of the wheel have caused a number of the longest circuits to break. The examiner asserts Eyraud uses a change in impedance to determine the position of clearance remaining).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Eyraud’s scheme networking resistive loops to form a probe with a single input and single output into Worden’s clearance gap detector. Doing so decreases cost by decreasing external wiring of the detector.

Allowable Subject Matter
Claims 9 - 17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
wire loops being consecutively broken upon impact with a structure, wherein the structure is a nut assembled on a nose of the compressor wheel and the wire loops are consecutively broken by impact with the nut, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856